FILED

UNITED STATES DISTRICT COURT  ll o 
FOR THE DIS'I`RICT OF COLUMBIA d
. ' n
k u_g_ D\str\cta
c\gankruvf€\' C°“rts

DERRICK JOHN ARAGON, )
)

Plaintiff, )

)

v. ) civii A¢rion No. L{) _. g'§/

)

DAVID W. FOLEY, et al., )
)

Defendants. )

MEMORANDUM OPINION

This matter comes before the court on review of plaintiffs application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim
upon which relief can be granted. 28 U.S.C. § l9l5(E)(l)(B). In Neitzke v. Williams, 490 U.S.
319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only
claims based on an indisputably meritless legal theory, but also claims whose factual contentions
are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of
cases whose factual contentions are clearly baseless. ld. at 328. The trial court has the
discretion to decide whether a complaint is frivolous, and such finding is appropriate when the
facts alleged are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

Plaintiff describes himself a "non-person, with Diplomatic Status and Immunity, [and] a
Free Independent (((Sovereign)))." Compl. at 8 (parentheses and bold type in original).

Because he is a sovereign and not a person, he alleges that the State of Colorado is without

l

authority to imprison him. See id. 7-8. He demands his immediate release from the Fremont
Correctional Facility in Canon City, Colorado, id. at 8, among other relief, id. at 8-l0.

The court is mindful that complaints filed by pro se litigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404
U.S. 5 l9, 520 (1972). Having reviewed plaintiffs complaint, the court concludes that its factual
contentions are baseless and wholly incredible. For this reason, the complaint is frivolous and
must be dismissed. See 28 U.S.C. § l9l5(e)(2)(B)(i).

An Order consistent with this Memorandum Opinion is issued separately.

RICHARD W. ROBERTS
United States District Judge
DATE: August 3l, 2010